DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 11/30/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 8/31/2022 are hereby withdrawn. The 112b rejection of claims 1-10, 12-14, 16, 18-27, 29-45, 47 and 96-97, the 112b rejection of claims 16, 18, 29 and 31 and the 112b rejection of claims 37 and 38 have been withdrawn in light of applicant’s arguments and claim amendments. All previous prior art rejections have been withdrawn in light of applicant’s arguments and claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 30 and 96 have been canceled. Claims 1-10, 12-14, 16, 18-27, 29, 31-45, 47-95 and 97 are pending. Claims 1, 13, 16, 18, 25, 29, 37 and 97 have been amended. Claims 48-95 are currently withdrawn. Claims 1-10, 12-14, 16, 18-27, 29, 31-45, 47 and 97 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/294,489, PRO 62/414,285 and PCT/US2017/017718 filed on 2/12/2016, 10/28/2016 and 2/13/2017, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/12/2016. 
Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14, 25, 26, 27 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 8/31/2022. A response to applicant’s traversal follows the reiterated rejection below.
Claim 13 describes the lyophilized composition of claim 12, wherein the one or more regenerative or anti-inflammatory factors are selected from the group consisting of cytokines, growth factors, enzymes, microRNAs, phospholipids, polysaccharides and any combinations thereof. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). For instance, claim 13 recites the broad recitation of growth factors along with the narrower recitation of cytokines. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Claim 14 is rejected for its dependency on indefinite claim 13. A similar argument is applied to claim 25 and dependent claims 26, 27 and 32.



Response to Traversal
Applicant traverses the instant rejection by pointing to newly amended claims 13 and 25 canceling chemokines from the group of one or more regenerative or anti-inflammatory factors listed. 
This argument has been fully considered, but was not found persuasive. The claims contain other instances of broad limitations together with narrow limitations that fall within the scope of the broad limitation. For instance, claim 13 recites the broad recitation of growth factors along with the narrower recitation of cytokines. A similar argument is applied to claim 25 and dependent claims 26, 27 and 32.

Claim Rejections - 35 USC § 112, Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-14, 16, 18-27, 29, 31-45, 47 and 97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. This rejection is supported by Alvarez et al. "Characterization of the human visceral adipose tissue secretome." Molecular & Cellular Proteomics 6.4 (2007): 589-600 (hereinafter Alvarez). This rejection is repeated for the same reasons of record as set forth in the Official action mailed on 8/31/2022. A response to applicant’s traversal follows the reiterated rejection below. 
The genus of “cell-free conditioned medium comprising the secretome of cultured adipose cells” refers to a genus that is considered extraordinarily broad. It is thought to encompass any cell-free conditioned medium containing any/all secreted proteins of cultured adipose cells from any animal. It encompasses a vast number of conditioned medium formulations with an unspecified number of secreted growth factors and metabolites which do not find adequate written description. 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para 1.
The instant specification exemplifies the development of adipose tissue derived mesenchymal stromal cell conditioned media products under cGMP guidelines (Specification, Example 1). The specification describes numerous filtration steps by tangential flow filtration and the use of TRIS-EDTA buffers to separate an untold number of proteins, growth factors and miRNAs present in the ASC-CM. The specification exemplifies the use of “serum free media” wherein “multiple inflammatory factors” are added to stimulate the ASCs for 24 hrs. This is not considered a representative number of samples to support the claim to any cell-free conditioned medium comprising the secretome of cultured human adipose cells, in part because the genus of secreted proteins from adipose cells in culture in addition to the added inflammatory factors is so large, ranging from miRNAs to proteins to growth factors in addition to INF-gamma and TNF-alpha. Although the specification provides a proteomics profile from a single embodiment, this does not support the claim to any cell-free conditioned medium comprising the secretome of cultured human adipose cells since the exact composition of the condition medium may vary depending on other culture conditions not specified in the claims (culturing time, temperature, cell culturing medium composition other than INF-gamma and TNF-alpha (Specification, Fig 16). Given the breadth of the genus of all imagined secreted proteins and added inflammatory factors in contrast to the one exemplified process which employs numerous filtration steps wherein an untold number of factors are either removed or added, the instant specification does not adequately disclose a sufficient number of adequately described species to support the genus of a cell-free conditioned medium comprising the secretome of cultured human adipose cells.
Furthermore, the prior art does not support the breadth of applicants claim to a cell-free conditioned medium comprising the secretome of cultured adipose cells. In particular, the prior art reveals an expansive list of proteins which are encompassed by the secretome of adipose tissue. As shown by Alvarez in Table 1, human adipose tissue secretes an enormous amount of proteins, growth factors and adipokines. Alvarez shows that there is a great deal of unpredictability in the art, wherein different culturing conditions results in varying secretome profiles. 
Thus, although the specification prophetically considers and discloses general methodologies directed towards a lyophilized composition comprising a cell-free conditioned medium with certain secretome elements from cultured adipose cells, the instant specification does not disclose a sufficient number of adequately described species to support the claim to any cell-free conditioned medium comprising the secretome of cultured human adipose cells.

Response to Traversal
Applicant traverses the instant rejection by arguing that claim 1 is directed to a particular cell-free conditioned media, comprising a secretome from a specific population of cells which are cultured in the presence of INF-gamma and TNF-alpha. Applicants point to the proteomics profile presented in Fig 16 of a “representative cell culture medium” to show elevated levels of cytokines and growth factors. Applicants argue that the specification thus describes functionally how to produce the claimed genus of conditioned cell culture media by describing the cells used and the conditions under which these cells are cultured to produce the conditioned media. 
This argument has been fully considered, but was not found persuasive. Although the specification provides a proteomics profile from a single embodiment, this does not support the claim to any cell-free conditioned medium comprising the secretome of cultured human adipose cells since the exact composition of the condition medium may vary depending on other culture conditions not specified in the claims (culturing time, temperature, cell culturing medium composition other than INF-gamma and TNF-alpha (Specification, Fig 16). Although the specification prophetically considers and discloses general methodologies directed towards a lyophilized composition comprising a cell-free conditioned medium with certain secretome elements from cultured adipose cells, the instant specification does not disclose a sufficient number of adequately described species to support the claim to any cell-free conditioned medium comprising the secretome of cultured human adipose cells.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12-14, 16, 18, 22-27, 29, 33-36, 47 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Cottler et al. WO 2015/142855, published 9/24/2015 (hereinafter Cottler, reference of record) in view of Crop et al. "Inflammatory conditions affect gene expression and function of human adipose tissue-derived mesenchymal stem cells." Clinical & Experimental Immunology 162.3 (2010): 474-486 (hereinafter Crop). This rejection is newly applied to address applicants claim amendments on 11/30/2022. 
Cottler describes compositions and methods for treating retinal diseases comprising administering intravitreally or subretinally a pharmaceutical composition comprising adipose stem cell (ASC) derived cell-conditioned medium (CM) (Cottler, pg 8 and claim 56). Cottler provides express embodiments wherein the stem cell-conditioned medium is cell-free (Cottler, pg 11 and claim 57). Cottler describes how ASCs can differentiate into pericytes and promote microvascular stability and maintenance during angiogenesis in vivo (Cottler, pg 2). Cottler describes how ASC derived CM contains a unique angiogenic secretome which can be isolated and used as a therapeutic to revert the traumatic ocular micro-environment back to its pre-injury state and thereby restore retinal homeostasis and promote cell survival (Cottler, pg 81 and 85 “angiogenesis secretome”, pg 102- 104). Cottler describes secretome factors comprising many regenerative and anti-inflammatory agents which can be separated from secreted extracellular vesicles including nucleic acids (RNA and DNA), cytokines, growth factors and angiogenic factors (Cottler, pg 81, 85, 99). Cottler describes embodiments wherein the ASC secretome is isolated and concentrated using standard laboratory methods including lyophilization, which is noted to be well understood in the art. Cottler writes:
“In addition to serving as useful targets for genetic modification, many cells and populations of the present invention secrete various polypeptides. Such cells can be employed as bioreactors to provide a ready source of a given hormone, and the invention pertains to a method of obtaining polypeptides from such cells. In accordance with the method, the cells are cultured under suitable conditions for them to secrete the polypeptide into the culture medium. After a suitable period of time, and preferably periodically, the medium is harvested and processed to isolate the polypeptide from the medium. Any standard method (e.g., gel or affinity chromatography, dialysis, lyophilization, etc.) can be used to purify the hormone from the medium, many of which are known in the art” (Cottler, pg 66)

Cottler further describes pre-conditioning ASCs with exogenously added cytokines and growth factors like TNFα or INF-gamma to achieve an optimal pericyte marker expression and secretome CM composition (Cottler, pg 6, 9 and example 2). Cottler describes conditioned ASCs with pericyte marker expression including smooth muscle actin (SMA), chondroitin sulphate proteoglycan (NG2) and platelet derived growth factor receptor beta (PDGFR-beta) among others (Cottler, pg 6, 60, 92, claim 11 and Fig 2). Cottler describes increasing angiogenic factors including growth regulated alpha protein (CXCL1 or SDF-1), interleukin 6 (IL6), MCP-1, osteopotin, IGFBP-2 and 3 (Cottler, pg 9). Cottler describes isolating human ASCs from readily available liposuction procedures which can be harvested in large quantities, easily expanded in vivo and have the potential for autologous transplantation in the clinic (Cottler, pg 56). Cottler describes various sustained delivery and administration routes for the ASC CM including subretinal injection, implantable devices, aggregates of cells, matrix materials and gels among others (Cottler, pg 28, 42, 56, 58). Cottler describes biodegradable and biocompatible encapsulations and delivery matrices (Cottler, pg 26, 108). Cottler describes the use of a pharmaceutically acceptable carrier for processing and filtering including phosphate buffers, saline solution, water and emulsions (Cottler, pg 37). Cottler does not expressly describe exogenously adding 10-30 ng/ml TNFα and 1-20 ng/ml INF-gamma as described in newly amended claim 1. Cottler does not expressly describe exogenously adding 20 ng/ml TNFα and 10 ng/ml INF-gamma as described in newly amended claim 97.
Crop describes culturing human adipose tissue-derived mesenchymal stem cells (ACS) under inflammatory conditions comprising 20 ng/ml TNFα and 50 ng/ml INF-gamma (Crop, abstract and Materials and methods section 2). Crop found that ACS showed enhanced immunosuppressive capacities after preconditioning under inflammatory conditions for clinical immune therapy (Crop, results). 
It would have been prima facie obvious to one of ordinary skill in the art to precondition the ACS cells described by Cottler using TNFα and INF-gamma as described by Crop. Crop found that ACS showed enhanced immunosuppressive capacities after preconditioning under inflammatory conditions using 20 ng/ml TNFα and 50 ng/ml INF-gamma. Similarly, Cottler describes pre-conditioning ASCs with exogenously added cytokines and growth factors to achieve an optimal pericyte marker expression and secretome CM composition. Therefore, it would have been a matter of combining known prior art elements according to known methods to precondition ACS cells using TNFα and INF-gamma prior to conditioned medium processing. One of ordinary skill would be motivated to do this in order to generate ACS with enhanced immunosuppressive capacities and improved secretome compositions for clinical immune therapy. 
Furthermore, the exact concentration exogenously added NF-gamma and TNF-alpha are considered result effective variables that would have been determined through routine experimentation using standard laboratory techniques available at the time of filing, see MPEP 2144.05. Crop describes culturing human adipose tissue-derived mesenchymal stem cells (ACS) under inflammatory conditions comprising 20 ng/ml TNFα and 50 ng/ml INF-gamma (Crop, abstract and Materials and methods section 2). Cottler provides express motivation to optimize similar variables to improve processing, administration and clinical efficacy (Cottler, pg 48, 52, 58). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-3, 5, 8-10, 12-14, 16, 18, 22-27, 29, 33-36, 47 and 97 to have been prima facie obvious to at the time the invention was made.

Claims 4, 6-7, 19-21 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cottler (supra) and Crop (supra) as applied to claims 1-3, 5, 8-10, 12-14, 16, 18, 22-27, 29, 33-36, 47 and 97 above in further view of Kapur et al. "Review of the adipose derived stem cell secretome." Biochimie 95.12 (2013): 2222-2228 (hereinafter Kapur, reference of record) and Callahan et al. US 2009/0258017, published 10/15/2009 (hereinafter Callahan, reference of record). This rejection is newly applied to address applicants claim amendments on 11/30/2022.
A description of Cottler and Crop can be found above. Neither Cottler nor Crop describe sucrose as the lyophilizing agent described in claim 4, the specific Tris-EDTA buffers described in claim 6 and 7, the secretome miRNAs described in claim 19, the concentration of proteins and extracellular vesicles described in claims 20-21, 32 and the increased expression of TIMP1 or TSG-6 as recited in claim 31. 
Kapur provides a review of the composition and clinical effects of the ASC secretome (Kapur, abstract). Kapur provides an analysis of the 68 most conserved proteins found in the ASC secretome among a number of peer reviewed articles (Kapur, Table 1). Tissue inhibitor of metalloproteinase 1 (T1MP1) was identified among all articles examined, indicating its highly conserved nature amongst ASCs. Furthermore, Kapur provides a description of the angiogenesis, revascularization and immunomodulatory functions of the ASC secretome and their potential clinical applications (pg 2226).  Kapur describes the anti-inflammatory effects of ASCs and conditioned media from ASCs activated by INF-gamma and TNF-alpha (Kapur, pg 2226 and 2225 respectively). 
It would have been prima facie obvious to one of ordinary skill in the art to consider the increased expression of T1MP1 from conditioned ASCs and its inclusion as a factor within ASC CM described by Cottler given its well reported nature as shown by Kapur (Table 1). It would have been a matter of combining known prior art elements since Kapur shows that T1MP1 is one of the most highly conserved ASC secretome proteins. A similar argument is applied to the miRNAs described in claim 19. The disclosures of both Cottler and Kapur show that DNA and RNA are often included in extracellular vesicles and secretome components of ASCs (Kapur, para 2 pg 2223). Therefore, it would have been a matter of combining known prior art elements according to known methods to understand that miRNAs are commonly present in the ASC secretome. Furthermore, the inclusion of sucrose as a lyophilizing agent and Tris-EDTA as a buffer are well known reagents commonly included in lyophilized compositions in the prior art as shown by Callahan. Callahan describes the use of Tris-EDTA (Callahan, Table B and Example 3) as being routinely used as buffers in similar protein formulations and lyophilized compositions. Callahan describes the use of a sucrose lyoprotectant to achieve isotonicity and aid in the lyophilizing process (Callahan, para 120, 135, 136). 
Furthermore, the exact concentration of proteins, extracellular vesicles and concentration of Tris-EDTA buffer are considered result effective variables. One of ordinary skill in the art would have considered these result effective variables that would have been determined through routine experimentation using standard laboratory techniques available at the time of filing, see MPEP 2144.05. Cottler provides express motivation to optimize similar variables to improve processing, administration and clinical efficacy (Cottler, pg 48, 52, 58). "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 1-10, 12-14, 16, 18-27, 29, 31-36, 47 and 97 to have been prima facie obvious to at the time the invention was made.

Claims 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Cottler (supra), Crop (supra), Kapur and Callahan as applied to claims 1-10, 12-14, 16, 18-27, 29, 31-36, 47 and 97 above in further view of Voigt et al. US 2013/0136775, published 5/30/2013 (hereinafter Voigt, reference of record). This rejection is newly applied to address applicants claim amendments on 11/30/2022.
Cottler and Kapur describe a cell-free lyophilized ASC CM containing ASC secretome factors (Cottler, pg 8, 11 and claims 56 and 57; Kapur Table 1). Neither Cottler, Crop, Kapur nor Callahan expressly describe a hydrophobic delivery matrix comprising a hydrophobic solid and hydrophobic liquid as described in claims 37-45. 
Voigt describes a drug-delivery composition comprising hydrophobic solids and hydrophobic liquids (Voigt, para 9, 19). Voigt describes optimizing and engineering sustained drug release by mixing hydrophobic solids and hydrophobic liquids to form a paste-like or semi-solid compositions which are able to achieve a wide range of consistencies depending on their quantitative relation (Voigt, para 20).  Voigt describes delivering lyophilized proteins among other pharmaceutically active compounds (Voigt, example 2, 8, 9, para 22). Voigt provides express embodiments using hydrophobic solids comprising magnesium stearate, cetyl palmitate, cetyl alcohol, waxes, triglycerides, long-chained fatty acids, oxethylated fatty alcohols and oxethylated plant oils (Voigt, claim 13 and para 34). Voigt describes hydrophobic liquids comprising paraffin oils, mineral oils, cremophor, oxethylated plant oils and oxethylated fatty alcohols (Voigt, claim 13). Voigt experiments with different macro-processing procedures, loading percent and administration routes including injection (Voigt, para 49-52; claims 27, 28, 30).
It would have been prima facie obvious to one of ordinary skill in the art to use the drug-delivery composition described by Voigt to administer the cell-free lyophilized ASC CM containing ASC secretome factors described by Cottler in view of Crop, Kapur and Callahan. It would have been a matter of simply substituting the drug delivery vehicle described by Voigt with the one described by Cottler. Furthermore, Voigt expressly describes embodiments wherein lyophilized proteins are delivered in a controlled manner, indicating compatibility between the two methods. Furthermore, Cottler describes similar gel and semi-solid drug delivery vehicles, further indicating compatibility. One would have been motivated to make the substitution in order to achieve more controlled and sustained release of ASC secretome factors. One would have a reasonable expectation of successes given the relative compatibility of both methods in delivering lyophilized proteins and related ASC secretome factors. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.



Other Relevant Prior Art 
Yang et al. "Potential application of adipose-derived stem cells and their secretory factors to skin: discussion from both clinical and industrial viewpoints." Expert opinion on biological therapy 10.4 (2010): 495-503

Mirsaidi et al. "Therapeutic potential of adipose-derived stromal cells in age-related osteoporosis." Biomaterials 35.26 (2014): 7326-7335

Sun et al. "Concentrated hypoxia-preconditioned adipose mesenchymal stem cell-conditioned medium improves wounds healing in full-thickness skin defect model." International scholarly research notices 2014 (2014)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699